Citation Nr: 1038333	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-03 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for facial scars.  

3.  Entitlement to service connection for dental trauma.

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for bilateral foot fungus.

6.  Entitlement to service connection for night sweats.

7.  Entitlement to service connection for wound scar pain.  

8.  Entitlement to service connection for bilateral hand tremors



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his February 2007 substantive appeal, the Veteran requested a 
hearing before a member of the Board, but failed to report for 
his scheduled hearing or provide good cause for this failure to 
appear.  His request for a Board hearing therefore is considered 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD, facial scars, dental trauma, skin rash, bilateral foot 
fungus, night sweats, wound scar pain, and bilateral hand 
tremors.

In September 2009, the Veteran submitted a copy of a December 
2008 decision by the Social Security Administration (SSA) 
granting the Veteran entitlement to disability benefits.  No 
clear determination as to the availability of any records which 
may have been in the possession of the SSA has been made.  The 
Court has indicated that medical records upon which an award of 
Social Security disability benefits has been predicated are 
relevant to VA claims for service connection.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the 
RO should attempt to obtain any available SSA records, including 
any medical records the Veteran submitted in support of his claim 
and any independent medical evaluations conducted by the SSA as 
part of their claim determination process, such as the May 2008 
psychological evaluation conducted by Dr. J.D..  See Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA 
records could contain relevant evidence cannot be foreclosed 
absent a review of those records).

Additionally, it is unclear from the record whether all of the 
Veteran's VA treatment records have been obtained.  It appears 
that the earliest VA treatment notes of record are from June 
2004, but it is clear from these notes that the Veteran has 
already been treated by VA for some time and other VA treatment 
notes show a hospitalization in 2003 for mental health problems 
and substance abuse.  Thus, on remand, the RO should attempt to 
obtain all of the Veteran's VA treatment records from the time of 
his separation from service to the present.  If there are no new 
records available, a formal finding of unavailability should be 
placed of record.  It appears that the Veteran has been treated 
by VA in Dallas and Bonham, Texas.  If he has been treated 
elsewhere, he is asked to so inform the RO.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
identify the sources of all VA treatment for 
his claimed disorders for the period since 
his service discharge.  Associate all VA 
treatment records from any sources identified 
by the Veteran for the period since his 
separation from service. In any event, the RO 
should obtain records for the Veteran from 
the VA medical facilities in Bonham, Texas 
and Dallas, Texas.  If additional records 
cannot be located, a formal finding of 
unavailability should be placed in the 
record, documenting the steps the RO took to 
obtain the additional VA records.

2.  Obtain the Veteran's SSA records, 
including all medical records and 
examinations which formed the basis of any 
SSA decision rendered.  Efforts to obtain 
these records should be documented, and 
evidence received in response to this request 
should be associated with the claims folder.

3.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested actions, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
should include consideration of the 
amendments to 38 C.F.R. § 3.304(f), see 75 
Fed. Reg. 41092 (July 15, 2010), and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 


(CONTINUED ON THE NEXT PAGE)
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

